UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DEVIN WHITE,

                             Plaintiff,

       against
                                                      CIVIL ACTION NO.: 19 Civ. 7945 (PAE) (SLC)

                                                                        ORDER
NEW YORK CITY POLICE DEPARTMENT, et al.,

                             Defendants.


       SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, January 13, 2020, regarding Mr. White’s failure

to comply with the Court’s orders at ECF No. 13 and 15. (See ECF No. 20).

       Defendants’ Letter-Motions for an extension of time to comply with the Court’s Valentin

Order and to compel Plaintiff to produce a completed, executed, and notarized unsealing release

pursuant to New York State Criminal Procedure Law § 160.50 to Corporation Counsel (ECF Nos.

12, 19) are GRANTED. Mr. White is ORDERED to produce completed, executed, and notarized

unsealing releases with respect to the two arrests described in the Complaint to Corporation

Counsel by Wednesday, January 15, 2020. Attorney James Murray is ORDERED to notify the

Court by email at Cave_NYSDChambers@nysd.uscourts.gov, copying Mr. White, once he receives

the releases. Upon receipt of the notification, the Court will issue an order setting the date by

which Defendants must comply with the Valentin Order and corresponding date by which Mr.

White must file an amended complaint.

       Mr. White confirmed that the Court has his correct address. Mr. White is informed that

he may register with the Court to be an ECF Receiving User (one who receives email notifications
of case activity) by submitting the Pro Se (Nonprisoner) Consent & Registration Form to Receive

Documents Electronically. Mr. White should note that if he becomes a Receiving User, he must

continue to submit filings in paper form.               The consent form can be found at

https://nysd.uscourts.gov/node/845.

         The Clerk of Court is respectfully directed to close ECF Nos. 12 and 19, and mail a copy of

this order to Mr. White at the address below.



Dated:          New York, New York
                January 13, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail To:        Devin White
                2205 Davidson Ave.
                #6B
                Bronx, NY 10453




                                                  2
